DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-32 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-24, and 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-17, 19-28, and 32-35 of U.S. Patent No. 11,200,729. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader versions of the patented claims.  The following table correlates these pending claims to the patented claims.
Claims filed on 11/23/2022
1
2
3
4
5
6
7
9
10
U.S. Patent No. 11,200,729
9
2
3
4
10
11
16
5
6
Claims filed on 11/23/2022
11
12
13
14
15
16
17
18
19
U.S. Patent No. 11,200,729
7
8
15
17
12
13
14
26
19
Claims filed on 11/23/2022
20
21
22
23
24
26
27
28
29
U.S. Patent No. 11,200,729
20
21
27
28
33
22
23
24
25
Claims filed on 11/23/2022
30
31
32






U.S. Patent No. 11,200,729
32
34
35+9 or 35+26








Refer to the below side by side claim comparison.
Claims 8 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 26 of U.S. Patent No. 11,200,729 in view of Stafford et al., US Patent Application Publication No. 2016/0260251, hereinafter Stafford.  

Claim 8 claims: 
8. The apparatus of claim 5, wherein the pose of the first device is based on one or more inertial sensor measurements received by the first device. 
Claim 25 claims:
 25. The method of claim 22, wherein the pose of the first device is based on one or more inertial sensor measurements received by the first device.   
Each of claims 8 and 25 claim the following which is verbatim explicitly absent from the patented claims “wherein the pose of the first device is based on one or more inertial sensor measurements received by the first device”.
However, utilizing such measurements for pose calculation is prior art technique for determining pose of device such as HMD. 
Stafford describes determining a pose of a HMD corresponding to claimed first device is based on one or more inertial sensor measurements received by the HMD, refer to paragraph [0054] and claim 13.  
[0054] As described above, the location and motion of the HMD 102 can be tracked by the computer 106 using image data from the fixed camera 108, image data from the cameras 202A, 202B in the HMD and one or more inertial sensors 224 included in the HMD and combinations thereof. A precise determination of the motion, position and pose of the HMD 102 allows the computer 106 to accurately predict and render the additional virtual environment on an as-needed basis corresponding to the user's moves and turns to see those additional portions of the virtual environment. In some embodiments additional content can be rendered and buffered with the predicted anticipation that the user will be turning his head in a predicted direction.
13. The system of claim 1, further comprising, at least one inertial sensor disposed in the HMD, the inertial sensor generating motion data usable by the computing device to determine a corresponding position and pose of the HMD for use in viewing the virtual reality scene; wherein the corresponding position and pose is used to supplement positions and poses determined by HMD position and pose change data using the real space mapping system.

Therefore, it would have been obvious to add a dependent apparatus claim and a dependent method claim each specifically adding inertial sensor measurement(s) to the pose determination.
The following table correlates these pending claims to the patented claims.
8 and 25
Claims filed on 11/23/2022
8
25
U.S. Patent No. 11,200,729
9 + inertial sensor measurements
26 + inertial sensor measurements


Refer to the following side by side claim comparison.
The following side by side comparison of the claims filed on 11/23/2021 with the claims of U.S. Patent No.11,200,729; U.S. Patent No.10,825,237;  and U.S. Patent No.10,304,239 illustrate the similarities between the claims filed on 11/23/2021 with the claims of U.S. Patent No.11,200,729 and illustrate the dissimilarities between the claims filed on 11/23/2021 with the claims of U.S. Patent No.10,825,237 and with the claims of U.S. Patent No.10,304,239.

Claims filed on 11/23/2022


1. An apparatus comprising: 

a computer readable storage medium; and 

a processor coupled to the computer readable storage medium, the processor configured to: 

obtain, from a first device, first map data, wherein the first map data is based on at least one image of a real-world scene imaged by a camera of the first device; 

obtain, from a second device, second map data; 

produce correlated map data based on the first map data and the second map data; 

perform an analysis on the at least one image to identify an object depicted in the real-world scene; 



determine a placement position for an item of virtual content in an augmented reality environment, the placement position being based on the correlated map data, the identified object, and

a pose of the first device; and 



















transmit the determined placement position to one or more of the first device and the second device.  


















2. The apparatus of claim 1, wherein the apparatus is a server in communication with the first device and the second device.  

3. The apparatus of claim 1, wherein the apparatus is the first device, and wherein the placement position is transmitted to the second device.  

4. The apparatus of claim 3, wherein the placement position is transmitted to the second device via a server.  

5. The apparatus of claim 3, wherein the virtual content is associated with the object.  



6. The apparatus of claim 5, wherein the virtual content comprises a virtual assistant.  

7. The apparatus of claim 5, wherein the analysis of the at least one image to identify the object comprises a semantic analysis.  



8. The apparatus of claim 5, wherein the pose of the first device is based on one or more inertial sensor measurements received by the first device.  

9. The apparatus of claim 5, wherein the processor is configured to invoke a placement position of the item of virtual content based on a received user input.  

10. The apparatus of claim 9, wherein the user input is a hand gesture.  

11. The apparatus of claim 10, wherein the hand gesture is received via a touch-sensitive surface.  

12. The apparatus of claim 11, wherein the user input is associated with a position in the augmented reality environment.  

13. The apparatus of claim 9, wherein the processor is configured to: 

receive an additional user input; and 

transmit an adjusted placement position for the item of virtual content.  

14. The apparatus of claim 5, wherein the second map data is based on at least one image of the real-world scene imaged by a camera of the second device.  

15. The apparatus of claim 5, wherein the processor is configured to send a request for the second map data to the second device.  

16. The apparatus of claim 5, wherein the processor is configured to display the virtual content in a position relative to the first map data corresponding to the placement position transmitted to the second device.  

17. The apparatus of claim 16, wherein the placement position transmitted to the second device is in coordinates corresponding to the correlated map data.  


18. A computer-implemented method comprising: 

obtaining, from a first device, first map data, wherein the first map data is based on at least one image of a real-world scene imaged by a camera of the first device; 

obtaining, from a second device, second map data; 

producing correlated map data based on the first map data and the second map data; 

performing an analysis on the at least one image to identify an object depicted in the real-world scene; 



determining a placement position for an item of virtual content in an augmented reality environment, the placement position being based on the correlated map data, the identified object, and 

a pose of the first device; and 




transmitting the determined placement position to one or more of the first device and the second device.  






19. The method of claim 18, wherein the method is performed by a server in communication with the first device and the second device.  

20. The method of claim 18, wherein the method is performed by the first device, and wherein the placement position is transmitted to the second device.  

21. The method of claim 20, wherein the placement position is transmitted to the second device via a server.  

22. The method of claim 20, wherein the virtual content is associated with the object.  



23. The method of claim 22, wherein the virtual content comprises a virtual assistant.  

24. The method of claim 22, wherein the analysis of the at least one image to identify the real-world object comprises a semantic analysis.  


25. The method of claim 22, wherein the pose of the first device is based on one or more inertial sensor measurements received by the first device.  

26. The method of claim 22, further comprising invoking a placement position of the item of virtual content based on a received user input.  

27. The method of claim 26, wherein the user input is a hand gesture.  

28. The method of claim 27, wherein the hand gesture is received via a touch- sensitive surface.  

29. The method of claim 28, wherein the user input is associated with a position in the augmented reality environment.  

30. The method of claim 26, further comprising: 

receiving an additional user input; and 

transmitting an adjusted placement position for the item of virtual content.  

31. The method of claim 22, wherein the second map data is based on at least one image of the real-world scene imaged by a camera of the second device.  


































32. A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors of a computing system, cause the one or more processor to: 

obtain, from a first device, first map data, wherein the first map data is based on at least one image of a real-world scene imaged by a camera of the first device; 

obtain, from a second device, second map data; 

produce correlated map data based on the first map data and the second map data; 

perform an analysis on the at least one image to identify an object depicted in the real-world scene; 




determine a placement position for an item of virtual content in an augmented reality environment, the placement position being based on the correlated map data, the identified object, and 

a pose of the first device; and 
















transmit the determined placement position to one or more of the first device and the second device.  


U.S. Patent #11200729
Claims

1. An apparatus comprising: 

a computer readable storage medium; and 

a processor coupled to the computer readable storage medium, the processor configured to: 

obtain, from a first device, first map data, wherein the first map data is based on at least one image of a real-world scene imaged by a camera of the first device; 

obtain, from a second device, second map data; 

produce correlated map data based on the first map data and the second map data; 

perform an analysis on the at least one image to identify an object depicted in the real-world scene; 
receive a user input; 

determine a placement position for an item of virtual content in an augmented reality environment, the placement position being based on the correlated map data, the identified object, and 

Claimed in  patented claim 9.


the received user input; and 















transmit the determined placement position to one or more of the first device and the second device.

9. The apparatus of claim 8, wherein the placement position is further based on a pose of the first device.












2. The apparatus of claim 1, wherein the apparatus is a server in communication with the first device and the second device.


3. The apparatus of claim 1, wherein the apparatus is the first device, and wherein the placement position is transmitted to the second device.

4. The apparatus of claim 3, wherein the placement position is transmitted to the second device via a server.

10. The apparatus of claim 8, wherein the virtual content is associated with a real world-object in the augmented reality environment.

11. The apparatus of claim 10, wherein the virtual content comprises a virtual assistant.

16. The apparatus of claim 1, wherein the analysis of the at least one image to identify an object depicted in the real-world scene comprises a semantic analysis.











5. The apparatus of claim 3, wherein the processor is further configured to invoke a placement of the item of virtual content based on the received user input.

6. The apparatus of claim 5, wherein the user input is a hand gesture.

7. The apparatus of claim 6, wherein the hand gesture is received via a touch-sensitive surface.

8. The apparatus of claim 7, wherein the user input is associated with a position in the augmented reality environment.


15. The apparatus of claim 8, wherein the processor is further configured to: 

receive an additional user input; and 

transmit an adjusted placement position for the item of virtual content.

17. The apparatus of claim 1, wherein the second map data is based on at least one image of the real-world scene imaged by a camera of the second device.

12. The apparatus of claim 8, wherein the processor is further configured to send a request for the second map data to the second device.

13. The apparatus of claim 8, wherein the processor is further configured to display the virtual content in a position relative to the first map data corresponding to the placement position transmitted to the second device.

14. The apparatus of claim 13, wherein the placement position transmitted to the second device is in coordinates corresponding to the correlated map data.


18. A computer-implemented method comprising: 

obtaining, from a first device, first map data, wherein the first map data is based on at least one image of a real-world scene imaged by a camera of the first device; 

obtaining, from a second device, second map data; 

producing correlated map data based on the first map data and the second map data; 

performing an analysis on the at least one image to identify an object depicted in the real-world scene; 
receiving a user input; 

determining a placement position for an item of virtual content in an augmented reality environment, the placement position being based on the correlated map data, the identified object, and 

Claimed in  patented claim 26.

the received user input; and 

transmitting the determined placement position to one or more of the first device and the second device.
26. The method of claim 25, wherein the placement position is further based on a pose of the first device.

19. The method of claim 18, wherein the method is performed by a server in communication with the first device and the second device.


20. The method of claim 18, wherein the method is performed by the first device, and wherein the placement position is transmitted to the second device.

21. The method of claim 20, wherein the placement position is transmitted to the second device via a server.

27. The method of claim 25, wherein the virtual content is associated with a real world-object in the augmented reality environment.

28. The method of claim 27, wherein the virtual content comprises a virtual assistant.

33. The method of claim 18, wherein the analysis of the at least one image to identify an object depicted in the real-world scene comprises a semantic analysis.












22. The method of claim 20, further comprising invoking a placement of the item of virtual content based on the received user input.


23. The method of claim 22, wherein the user input is a hand gesture.

24. The method of claim 23, wherein the hand gesture is received via a touch-sensitive surface.

25. The method of claim 24, wherein the user input is associated with a position in the augmented reality environment.

32. The method of claim 25, further comprising: 

receiving an additional user input; and 

transmitting an adjusted placement position for the item of virtual content.

34. The method of claim 18, wherein the second map data is based on at least one image of the real-world scene imaged by a camera of the second device.

29. The method of claim 25, further comprising sending a request for the second map data to the second device.

30. The method of claim 25, further comprising displaying the virtual content in a position relative to the first map data corresponding to the placement position transmitted to the second device.

31. The method of claim 30, wherein the placement position transmitted to the second device is in coordinates corresponding to the correlated map data.



35. A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors of a computing system, cause the one or more processor to: 

obtain, from a first device, first map data, wherein the first map data is based on at least one image of a real-world scene imaged by a camera of the first device; 

obtain, from a second device, second map data; 

produce correlated map data based on the first map data and the second map data; 

perform an analysis on the at least one image to identify an object depicted in the real-world scene; 

receive a user input; 

determine a placement position for an item of virtual content in an augmented reality environment, the placement position being based on the correlated map data, the identified object, and 

Claimed in to patented apparatus claim 9 and patented method claim 26, therefore obvious to add this to a corresponding non-transitory computer-readable medium claim version of patented apparatus claim 1 and of patented method claim 25.

the received user input; and 

transmit the determined placement position to one or more of the first device and the second device.

9. The apparatus of claim 8, wherein the placement position is further based on a pose of the first device.

26. The method of claim 25, wherein the placement position is further based on a pose of the first device.


U.S. Patent #10825237
Claims

1. An apparatus comprising: 

a memory; and 



a processor coupled to the memory, the processor configured to: 


obtain, from a second device, a list of candidate positions for an item of virtual content in an extended reality environment, the list of candidate positions being at least partially based on one or more of a pose of a first device and a pose of the second device; 














determine a placement position for the item of virtual content in the extended reality environment based on the list of candidate positions; and 
























transmit the placement position to one or more of the first device and the second device.




















2. The apparatus of claim 1, wherein the apparatus is a server in communication with the first device and the second device.


3. The apparatus of claim 1, wherein the apparatus is the first device, and wherein the placement position is transmitted to the second device.

4. The apparatus of claim 3, wherein the placement position is transmitted to the second device via a server.

5. The apparatus of claim 1, wherein determining the placement position for the item of virtual content in the extended reality environment comprises: determining a respective placement score for each candidate position in the list of candidate positions based on one or more of the pose of the first device and the pose of the second device; and wherein determining the placement position for the item of virtual content includes establishing a candidate position from the list of the candidate positions as the placement position based on the respective placement score determined for each candidate position in the list of candidate positions.

6. The apparatus of claim 5, wherein the processor is configured to: obtain data characterizing an object disposed within the extended reality environment, the obtained data including one or more of a type of the object, a dimension of the object, and a position of the object within the extended reality environment; and wherein determining the respective placement score for each candidate position in the list of candidate positions is based on one or more of the pose of the first device and the pose of the second device, and based on one or more of the type, the dimension, and the position of the object.

7. The apparatus of claim 5, wherein determining the respective placement score for each candidate position in the list of candidate positions includes: determining, for a candidate position of the list of candidate positions, a placement score based on one or more displacements between the candidate position and one or more of a position of the first device and a position of the second device within the extended reality environment.

8. The apparatus of claim 5, wherein determining the respective placement score for each candidate position in the list of candidate positions includes: determining, for a candidate position of the list of candidate positions, a placement score based on one or more viewing angles of one or more of the first device and the second device relative to the item of virtual content.

9. The apparatus of claim 1, wherein the processor is configured to: receive user input corresponding to a request for information associated with the item of virtual content; and send a response including the information to one or more of the first device and the second device.

10. The apparatus of claim 1, wherein determining the placement position is further based on user input associated with the item of virtual content.

11. The apparatus of claim 1, wherein the processor is configured to: receive, from the first device or the second device, user input associated with the item of virtual content; and cause a modification of the placement position of the item of virtual content within the extended reality environment based on the received user input.

12. The apparatus of claim 1, wherein the processor is configured to: receive, from the first device or the second device, user input associated with an object in the extended reality environment; identify the object associated with the received user input; and cause digital content associated with the identified object to be presented by one or more of the first device and the second device.

13. A computer-implemented method, comprising: obtaining, by a computing system from a second device, a list of candidate positions for an item of virtual content in an extended reality environment, the list of candidate positions being at least partially based on one or more of a pose of a first device and a pose of the second device; determining a placement position for the item of virtual content in the extended reality environment based on the list of candidate positions; and transmitting the placement position to one or more of the first device and the second device.

14. The method of claim 13, wherein the computing system is a server in communication with the first device and the second device.

15. The method of claim 13, wherein the computing system is the first device, and wherein the placement position is transmitted to the second device.

16. The method of claim 15, wherein the placement position is transmitted to the second device via a server.

17. The method of claim 13, wherein determining the placement position for the item of virtual content in the extended reality environment comprises: determining a respective placement score for each candidate position in the list of candidate positions based on one or more of the pose of the first device and the pose of the second device; and wherein determining the placement position for the item of virtual content includes establishing a candidate position from the list of the candidate positions as the placement position based on the respective placement score determined for each candidate position in the list of candidate positions.

18. The method of claim 17, further comprising: obtaining data characterizing an object disposed within the extended reality environment, the obtained data including one or more of a type of the object, a dimension of the object, and a position of the object within the extended reality environment; and wherein determining the respective placement score for each candidate position in the list of candidate positions is based on one or more of the pose of the first device and the pose of the second device, and based on one or more of the type, the dimension, and the position of the object.

19. The method of claim 17, wherein determining the respective placement score for each candidate position in the list of candidate positions includes: determining, for a candidate position of the list of candidate positions, a placement score based on one or more displacements between the candidate position and one or more of a position of the first device and a position of the second device within the extended reality environment.

20. The method of claim 17, wherein determining the respective placement score for each candidate position in the list of candidate positions includes: determining, for a candidate position of the list of candidate positions, a placement score based on one or more viewing angles of one or more of the first device and the second device relative to the item of virtual content.

21. The method of claim 13, further comprising: receiving user input corresponding to a request for information associated with the item of virtual content; and sending a response including the information to one or more of the first device and the second device.

22. The method of claim 13, wherein determining the placement position is further based on user input associated with the item of virtual content.

23. The method of claim 13, further comprising: receiving, from the first device or the second device, user input associated with the item of virtual content; and causing a modification of the placement position of the item of virtual content within the extended reality environment based on the received user input.

24. The method of claim 13, further comprising: receiving, from the first device or the second device, user input associated with an object in the extended reality environment; identifying the object associated with the received user input; and causing digital content associated with the identified object to be presented by one or more of the first device and the second device.

25. A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors of a computing system, cause the one or more processor to: obtain, from a second device, a list of candidate positions for an item of virtual content in an extended reality environment, the list of candidate positions being at least partially based on one or more of a pose of a first device and a pose of the second device; determine a placement position for the item of virtual content in the extended reality environment based on the list of candidate positions; and transmit the placement position to one or more of the first device and the second device.

26. The non-transitory computer-readable medium of claim 25, wherein the computing system is a server in communication with the first device and the second device.

27. The non-transitory computer-readable medium of claim 25, wherein the computing system is the first device, and wherein the placement position is transmitted to the second device.

28. The non-transitory computer-readable medium of claim 27, wherein the placement position is transmitted to the second device via a server.

29. The non-transitory computer-readable medium of claim 25, further comprising instructions that, when executed by the one or more processors of a computing system, cause the one or more processor to: receive user input corresponding to a request for information associated with the item of virtual content; and send a response including the information to one or more of the first device and the second device.

30. The non-transitory computer-readable medium of claim 25, wherein determining the placement position is further based on user input associated with the item of virtual content.

U.S. Patent #10304239
Claims

1. A computer-implemented extended reality method, comprising: 









obtaining, by one or more processors of a computing system, a position and an orientation of a first user in an extended reality environment, the computing system being in communication with one or more of a first device of the first user and a second device of a second user across a communications network; 


obtaining, by the one or more processors of the computing system, a position and an orientation of the second user in the extended reality environment; 


determining, by the one or more processors of the computing system, one or more placement positions for an item of virtual content in the extended reality environment at least partially based on the positions and orientations of the first user and the second user, wherein a first placement position associated with the first device is based at least on the position and the orientation of the first user, and wherein a second placement position associated with the second device is based at least on the position and the orientation of the second user; and 

transmitting, by the one or more processors of the computing system, the first placement position or the second placement position to one or more of the first device and the second device across the communications network, wherein the item of virtual content is inserted into the extended reality environment at a placement position determined from the first placement position or the second placement position.

2. The computer-implemented extended reality method of claim 1, wherein: the computing system comprises the first device of the first user; obtaining the position and the orientation of the second user comprises receiving the position and the orientation of the second user; and the method further comprising displaying, on the first device, the item of virtual content within the extended reality environment at the placement position.

3. The computer-implemented extended reality method of claim 2, wherein: the first device of the first user comprises a display; the method further comprises displaying digital content that establishes the extended reality environment on the display; and displaying the item of virtual content within the extended reality environment comprises displaying the item of virtual content on the display at the placement position.

4. The computer-implemented extended reality method of claim 1, wherein: the orientation of the first user comprises one or more of an orientation of at least a portion of a body of the first user and an orientation of the first device of the first user; and the orientation of the second user comprises one or more of an orientation of at least a portion of a body of the second user and an orientation of the second device of the second user.

5. The computer-implemented extended reality method of claim 1, wherein the item of virtual content comprises a virtual assistant, the virtual assistant comprising one or more of an avatar and an item of animated digital content.

6. The computer-implemented extended reality method of claim 1, wherein determining the one or more placement positions for the item of virtual content in the extended reality environment comprises: identifying a plurality of candidate positions for placement of the item of virtual content within the extended reality environment; computing a respective placement score for each of the plurality of candidate positions based on the positions and orientations of the first user and the second user; and based on the respective placement score for each of the plurality of candidate positions, establishing one of the plurality of candidate positions as the first placement position or the second placement position.

7. The computer-implemented extended reality method of claim 6, further comprising: obtaining data that characterizes an object disposed within the extended reality environment, the obtained data comprising a type of the object and one or more of a position and a dimension of the object within the extended reality environment; and computing the respective placement score for each of the plurality of candidate positions based on the positions and orientations of the first user and the second user, and based on one or more of the type, the position, and the dimension of the object within the extended reality environment.

8. The computer-implemented extended reality method of claim 6, wherein computing the respective placement score comprises computing, for a corresponding one of the plurality of candidate positions, the respective placement score based on: displacements between the corresponding one of the plurality of candidate positions and the positions of the first user and the second user within the extended reality environment.

9. The computer-implemented extended reality method of claim 6, wherein computing the respective placement score is further based on one or more of: viewing angles of the item of virtual content relative to the orientations of the first and second users; and displacements between a corresponding one of the plurality of candidate positions and the position of the first user and the position of the second user within the extended reality environment.

10. The computer-implemented extended reality method of claim 6, further comprising: obtaining depth map data characterizing a depth map of a visible portion of the extended reality environment that is visible to the first user; obtaining semantic data indicative of an output of a semantic scene analysis of the visible portion of the extended reality environment, the semantic data identifying one or more of a type, a position, and a dimension of a physical object disposed within the visible portion of the extended reality environment; and identifying the plurality of candidate positions for placement of the item of virtual content within the extended reality environment based on one or more of the obtained depth map data and the obtained semantic data.

11. The computer-implemented extended reality method of claim 1, further comprising: detecting a gestural input of the first user; and performing operations that modify the placement position of the item of virtual content within the extended reality environment based on the detected gestural input.

12. The computer-implemented extended reality method of claim 1, further comprising: detecting a gestural input of the first user; in response to the detected gestural input, projecting a gestural vector onto a depth map of a visible portion of the extended reality environment that is visible to the first user; identifying an object associated with the projected gestural vector; and performing operations that present digital content associated with the identified object to the first user.

13. The computer-implemented extended reality method of claim 1, further comprising: detecting one or more of a gestural input and a spoken input of the first user, the one or more of the gestural input and the spoken input requesting a performance of an action by the item of virtual content; identifying an action requested by the first user based on the one or more of the gestural input and the spoken input; and performing operations consistent with the identified action.

14. The computer-implemented extended reality method of claim 1, wherein the computing system is in communication with the first device and the second device.

15. The computer-implemented extended reality method of claim 1, wherein the computing system comprises the second device.

16. An apparatus for providing an extended reality environment, the apparatus in communication with one or more of a first device of a first user and a second device of a second user across a communications network, comprising: a non-transitory, machine-readable storage medium storing instructions; and at least one processor configured to execute the instructions to: obtain a position and an orientation of the first user in an extended reality environment; obtain a position and an orientation of the second user in the extended reality environment; determine one or more positions for placement of an item of virtual content in the extended reality environment at least partially based on the positions and orientations of the first user and the second user, wherein a first placement position associated with the first device is based at least on the position and the orientation of the first user, and wherein a second placement position associated with the second device is based at least on the position and the orientation of the second user; and perform operations that cause transmission of the first placement position or the second placement position to one or more of the first device and the second device across the communications network, wherein the item of virtual content is inserted into the extended reality environment at a placement position determined from the first placement position or the second placement position.

17. The apparatus of claim 16, wherein: the apparatus comprises the first device of the first user; and the at least one processor is further configured to execute the instructions to: receive the position and orientation of the second user; and display, to the first user, the item of virtual content within the extended reality environment at the determined placement position.

18. The apparatus of claim 17, wherein: the first device comprises a display coupled to the at least one processor; and the at least one processor is further configured to execute the instructions to: display digital content that establishes the extended reality environment on the display; and display the item of virtual content on the display at the placement position.

19. The apparatus of claim 16, wherein: the orientation of the first user comprises one or more of an orientation of at least a portion of a body of the first user and an orientation of the first device of the first user; and the orientation of the second user comprises one or more of an orientation of at least a portion of a body of the second user and an orientation of the second device of by the second user.

20. The apparatus of claim 16, wherein the item of virtual content comprises a virtual assistant, the virtual assistant comprising one or more of an avatar and an item of animated digital content.

21. The apparatus of claim 16, wherein the at least one processor is further configured to: identify a plurality of candidate positions for placement of the item of virtual content within the extended reality environment; compute a respective placement score for each of the plurality of candidate positions based on the positions and orientations of the first user and the second user; and based on respective placement score for each of the plurality of candidate positions, select one of the plurality of candidate positions as the first placement position or the second placement position.

22. The apparatus of claim 21, wherein the at least one processor is further configured to: obtain data that identifies and characterizes an object disposed within the extended reality environment, the obtained data comprising a type of the object and one or more of a position and a dimension of the object within the extended reality environment; and compute the respective placement score for each of the plurality of candidate positions based on the positions and orientations of the first user and the second user, and based on one or more of the type, the position, and the dimension of the object within the extended reality environment.

23. The apparatus of claim 21, wherein the at least one processor is further configured to compute, for a corresponding one of the candidate positions, the respective placement score based on: a displacement between the corresponding candidate position and the position of the first user within the extended reality environment.

24. The apparatus of claim 21, wherein the at least one processor is further configured to: compute, for a corresponding one of the candidate positions, the respective placement score based on one or more of: viewing angles of the item of virtual content relative to the orientations of the first and second users; and displacements between a corresponding one of the plurality of candidate positions and the position of the first user and the position of the second user within the extended reality environment.

25. The apparatus of claim 21, wherein the at least one processor is further configured to: obtain depth map data characterizing a depth map of a visible portion of the extended reality environment that is visible to the first user; obtain semantic data indicative of an output of a semantic scene analysis of the visible portion of the extended reality environment, the semantic data identifying one or more of a type, a position, and a dimension of a physical object disposed within the visible portion of the extended reality environment; and identify the plurality of candidate positions for placement of the item of virtual content within the extended reality environment based on one or more of the obtained depth map data and the obtained semantic data.

26. The apparatus of claim 16, wherein the at least one processor is further configured to: detect a gestural input of the first user; and perform operations that modify the placement position of the item of virtual content within the extended reality environment based on the detected gestural input.

27. The apparatus of claim 16, wherein the at least one processor is further configured to: detect a gestural input of the first user; in response to the detected gestural input, project a gestural vector onto a depth map of a visible portion of the extended reality environment that is visible to the first user; identify an object associated with the projected gestural vector; and perform operations that present content associated with the identified object to the first user.

28. The apparatus of claim 16, wherein the at least one processor is further configured to: detect one or more of a gestural input and a spoken input of the first user, the one or more of the gestural input and the spoken input requesting a performance of an action by the item of virtual content; identify an action requested by the first user based on the one or more of the gestural input and the spoken input; and perform operations consistent with the identified action.

29. An apparatus for providing an extended reality environment, the apparatus in communication with one or more of a first device of a first user and a second device of a second user across a communications network, comprising: means for obtaining a position and an orientation of the first user in an extended reality environment; means for determining a position and an orientation of the second user in the extended reality environment; means for determining one or more positions for placement of an item of virtual content in the extended reality environment at least partially based on the positions and orientations of the first user and the second user, wherein a first placement position associated with the first device is based at least on the position and the orientation of the first user, and wherein a second placement position associated with the second device is based at least on the position and the orientation of the second user; and means for transmitting the first placement position or the second placement position to one or more of the first device and the second device across the communications network, wherein the item of virtual content is inserted into the extended reality environment at a placement position determined from the first placement position or the second placement position.

30. A non-transitory, computer-readable storage medium of an apparatus in communication with one or more of a first device of a first user and a second device of a second user across a communications network, the computer-readable storage medium being encoded with processor-executable program code comprising: program code for obtaining a position and an orientation of the first user in an extended reality environment; program code for obtaining a position and an orientation of the second user in the extended reality environment; program code for determining one or more placement positions for placement of an item of virtual content in the extended reality environment at least partially based on the positions and orientations of the first user and the second user, wherein a first placement position associated with the first device is based at least on the position and the orientation of the first user, and wherein a second placement position associated with the second device is based at least on the position and the orientation of the second user; and program code for transmitting the first placement position or the second placement position to one or more of the first device and the second device across the communications network, wherein the item of virtual content is inserted into the extended reality environment at a placement position determined from the first placement position or the second placement position.

31. The apparatus of claim 16, wherein the apparatus is in communication with the first device and the second device.

32. The apparatus of claim 16, wherein the apparatus comprises the second device.






Allowable Subject Matter
Claims 1-32 would be allowable if a proper terminal disclaimer is filed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 


system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613